DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 should depend on claim 14, not on claim 13 .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 17, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald et al. (U.S. Patent 5,157,962).

Regarding claims 1 and 23, Fitzgerald discloses (Figs. 1-2) a method of determining a material property of a viscoelastic fluid (i.e. viscosity: see Abstract) using a vibratory transducer 12c (col. 8, line 12) and a reflector 35/35’ (col. 8, line 10) spaced from the vibratory transducer 12c to form a cavity for receiving a fluid (as shown in Fig. 2c), the method comprising:
vibrating the vibratory transducer 12c to generate a wave in the cavity (shear wave: col. 8, lines 18-23), the wave propagating through fluid in the cavity from a surface of the vibratory transducer 12c (col. 8, lines 18-23);
reflecting, by the reflector 35/35’, the wave propagated from the surface of the vibratory transducer 12c to generate a counter-propagating wave in the cavity (the reflected wave);
determining, based on the wave generated at the vibratory transducer 12c and the counter-propagating wave generated at the reflector 35/35’ in combination, an indication of the energy returned to the vibratory transducer by the reflector (i.e. the resonant frequency via the feedback circuit: col. 7, lines 6-19); and
determining, based on the determined indication of the energy returned to the vibratory transducer, one or more material properties of the fluid (i.e. the viscosity: col. 5, lines 55-65; col. 6, lines 5-8).
The method of Fitzgerald, as applied above in the rejection of claim 1, includes the structural features of and meets the limitations of claim 23.

Regarding claim 2, Fitzgerald discloses (Figs. 1-2) the one more material properties of the fluid (i.e. viscosity: see Abstract) are determined based on the determined indication of the energy returned to the vibratory transducer 12c (i.e. the resonant frequency via the feedback circuit: col. 7, lines 6-19) and a viscoelastic model (i.e. via matching to established values: Table 1 in col. 10).

Regarding claim 3, Fitzgerald discloses (Figs. 1-2) the determined indication of the energy returned to the vibratory transducer 12c by the reflector (i.e. the resonant frequency: col. 7, lines 6-19) is the quality factor of the vibratory transducer (col. 7, lines 33-37).

Regarding claim 8, Fitzgerald discloses (Figs. 1-2) the quality factor is determined using amplitude (col. 7, lines 33-37).

Regarding claim 9, Fitzgerald discloses (Figs. 1-2) the determined indication of the energy returned to the vibratory transducer 12c by the reflector 35/35’ is the resonant frequency of the vibratory transducer 12c (i.e. the resonant frequency via the feedback circuit: col. 7, lines 6-19).

Regarding claim 10, Fitzgerald discloses (Figs. 1-2) the determined indication of the energy returned to the vibratory transducer 12c by the reflector 35/35’ is the change in resonant frequency of the vibratory transducer resulting from the counter-propagating wave in the cavity (i.e. the resonant frequency via the feedback circuit, which is affected by the reflected wave(s): col. 7, lines 6-19).

Regarding claim 17, Fitzgerald discloses (Figs. 1-2) the wave generated in the cavity by the vibratory transducer is a shear wave (col. 8, lines 18-23).


Claims 1-2, 18-19, and 23 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (U.S. Patent 6,227,040).

Regarding claims 1 and 23, Hastings discloses (Figs. 1-5) a method of determining a material property of a viscoelastic fluid (i.e. viscosity: see Abstract) using a vibratory transducer 24 (col. 3, line 51) and a reflector 12 (i.e. the opposite wall of the pipe: see Fig. 5; col. 3, lines 63-66) spaced from the vibratory transducer 24 to form a cavity for receiving a fluid (as shown in Fig. 5), the method comprising:
vibrating the vibratory transducer 24 to generate a wave in the cavity (an ultrasonic wave: col. 3, lines 50-52), the wave propagating through fluid in the cavity from a surface of the vibratory transducer 24 (as shown in Fig. 5);
reflecting, by the reflector 12 (i.e. the opposite wall of the pipe: see Fig. 5), the wave propagated from the surface of the vibratory transducer 24 to generate a counter-propagating wave in the cavity (as shown in Fig. 5);
determining, based on the wave generated at the vibratory transducer 24 and the counter-propagating wave generated at the reflector in combination (i.e. the attenuation of the signal: col. 1, line 63–col. 2, line 5), an indication of the energy returned to the vibratory transducer by the reflector 12 (col. 4, lines 5-15); and
determining, based on the determined indication of the energy returned to the vibratory transducer (col. 1, line 63–col. 2, line 5), one or more material properties of the fluid (i.e. the viscosity: see Abstract, col. 1, line 63–col. 2, line 5).
The method of Hastings, as applied above in the rejection of claim 1, includes the structural features of and meets the limitations of claim 23.

Regarding claim 2, Hastings discloses (Figs. 1-5) the one more material properties of the fluid are determined based on the determined indication of the energy returned to the vibratory transducer i.e. the attenuation of the signal: col. 1, line 63–col. 2, line 5) and a viscoelastic model (i.e. the mathematical relationships: see cols. 5 and 6).

Regarding claim 18, Hastings discloses (Figs. 1-5) the wave generated in the cavity by the vibratory transducer is a compression wave (i.e. ultrasound; col. 8, lines 24-27).

Regarding claim 19, Hastings discloses (Figs. 1-5) the vibratory transducer 24 is a tube 12 (i.e. the transducer 24 transmits through the tube 12, so the tube also vibrates: see Fig. 5) and the interior surface of the tube 12 provides both the vibrating surface and reflector (as shown in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S. Patent 5,157,962) in view of Adkins et al. (U.S. Patent 6,182,499).

Regarding claims 6-7, Fitzgerald is applied as above, but does not disclose the molecular weight of the fluid is determined using the determined quality factor and the viscoelastic model, the viscoelastic model relating the determined quality factor and the molecular weight of the fluid; and the viscoelastic model provides an increasing molecular weight with increasing quality factor.
Adkins discloses (Figs. 1-8) the molecular weight of the fluid is determined using the determined quality factor (Q-factor: col. 10, lines 28-30) and the viscoelastic model (i.e. the mathematical model: see cols. 5 and 6), the viscoelastic model relating the determined quality factor and the molecular weight of the fluid (col. 10, lines 25-35); and the viscoelastic model provides an increasing molecular weight with increasing quality factor (col. 10, lines 25-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fitzgerald’s method so that the molecular weight of the fluid is determined using the determined quality factor and the viscoelastic model, the viscoelastic model relating the determined quality factor and the molecular weight of the fluid; and the viscoelastic model provides an increasing molecular weight with increasing quality factor, as taught by Adkins.
Such a modification would improve the measurement of the fluid viscosity.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S. Patent 5,157,962) in view of McFarland et al. (U.S. Patent 6,182,499).

Regarding claims 14-15, Fitzgerald is applied as above, but does not disclose the molecular weight of the fluid is determined using the determined change in frequency and the viscoelastic model, the viscoelastic model relating the determined change in frequency and the molecular weight of the fluid; and the viscoelastic model provides an increasing molecular weight as the resonant frequency of the vibratory transducer decreases.
McFarland discloses (Figs. 5-6) the molecular weight of the fluid is determined using the determined change in frequency (col. 4, lines 28-42) and the viscoelastic model (Fig. 6, the equation at col. 12, lines 15-40), the viscoelastic model relating the determined change in frequency and the molecular weight of the fluid (col. 12, lines 15-40); and the viscoelastic model provides an increasing molecular weight as the resonant frequency of the vibratory transducer decreases (middle portion of Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fitzgerald’s method so that the molecular weight of the fluid is determined using the determined change in frequency and the viscoelastic model, the viscoelastic model relating the determined change in frequency and the molecular weight of the fluid; and the viscoelastic model provides an increasing molecular weight as the resonant frequency of the vibratory transducer decreases, as taught by McFarland.
Such a modification would improve the measurement of the fluid viscosity (McFarland: col. 4, lines 35-42).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 6,227,040) in view of Erwin et al. (U.S. Patent 4,509,360).

Regarding claim 16, Hastings is applied as above, but does not disclose the fluid is a polymer fluid such as a polymer melt.
Erwin discloses the fluid is a polymer fluid such as a polymer melt (see Abstract).
Since the art recognizes that Hastings’ method is suitable for the use of measuring properties of a polymer melt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hatings’ method so that the fluid is a polymer fluid such as a polymer melt, as taught by Erwin.  See MPEP 2144.07.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (U.S. Patent 6,227,040) in view of Adachi (U.S. Patent 6,216,544).
Regarding claim 21, Hastings is applied as above, but does not disclose the position of the reflector is modulated relative to the vibratory transducer to provide a phase adjustment.
Adachi discloses the position of the reflector can be modulated relative to the vibratory transducer to provide a phase adjustment (col. 2, lines 40-55; equations in cols. 7 and 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hastings’ method so that the position of the reflector is modulated relative to the vibratory transducer to provide a phase adjustment.
Such a modification would improve the accuracy of the measurement of the fluid viscosity.

Allowable Subject Matter
Claims 4-5, 11-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852